                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

GEORGE W. STOKES,                    No. 19-cv-20663 (NLH) (SAK)

          Plaintiff,

     v.                                       OPINION

C.O. RONDA DENSON, et al.,

          Defendants.


APPEARANCE:

George W. Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a complaint pursuant to 42 U.S.C. § 1983.   See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will permit the

complaint to proceed in part.

I.   BACKGROUND



                                 1
      Plaintiff was expecting mail sent from Rakeia Cooper to

Plaintiff at the Atlantic County Jail on or about January 25,

2019.    ECF No. 1 at 23.   When the mail did not arrive, Plaintiff

mentioned his mail problem at a tier representative meeting.

Id.   Warden David Kelsey and Lieutenant Zimmerman assured

Plaintiff that no mail policies had changed, but Plaintiff had

not received the expected mail by the third week of April.       Id.

Ms. Cooper visited Plaintiff at the jail on April 22, 2019 and

was given approximately 20 pieces of mail that were purportedly

undelivered to Plaintiff because he could not be located.      Id.

at 24.    Plaintiff states he did not understand why the mail had

not been delivered to him since he had been in the same location

for 18 months.    Id.

      On April 26, 2019, Plaintiff filed an inmate request form

asking “who are ‘all’ the people who handles outgoing and

incoming mail?”    Id.; ECF No. 1-2 at 1.   The response simply

said “mail room staff handles the mail.”     ECF No. 1-2 at 1.

Plaintiff asked Ms. Cooper to resend the mail.      ECF No. 1 at 24.

Plaintiff filed an Inmate Resolution Form (“IRF”) about the

ongoing trouble with his mail on May 6, 2019.       Id.; ECF No. 1-2

at 3.    Plaintiff alleges that he was still not receiving his

mail from Ms. Cooper as of June 19, 2019.     Id.

      Plaintiff filed another IRF on June 25, 2019, stating “I’m

really having issues with receiving my mail.     I was told by my

                                   2
girlfriend that I couldn’t be located.           I have been here for

over 15 months.”    ECF No. 1-2 at 6.         The response stated that

“[i]f we get mail and your [sic] moved we look up locations

everyday and put new locations on mail.”           Id.   “We deliver mail

to each location every day, so if you have mail we will find

you.”   Id.

      Plaintiff continued to have trouble receiving mail

throughout late 2019.      On October 16, 2019, mail addressed to

Plaintiff was returned to the sender because there was no return

address.   ECF No. 1 at 26.     Plaintiff asked Officer Denson, a

mail clerk, why the mail had been rejected.           Officer Denson

responded the rule book required incoming mail to have a return

address, but Plaintiff states the prison rule books do not

contain such a requirement.      Id.       Plaintiff alleges Officer

Denson was retailing against him for filing grievances about his

mail.   Id.   Plaintiff states all attempts to resolve the

situation through the internal prison remedies were useless,

even after he personally spoke with Lt. Zimmerman about the

ongoing issue several times.      Id. at 28.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

                                       3
which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.    This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.    Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff asserts Defendants interfered with his mail in

violation of the First Amendment; retaliated against him; and

failed to intervene in the ongoing constitutional violations.

     Plaintiff has failed to state a claim against Warden Kelsey

and Tawana Gant.   Plaintiff states Ms. Gant “handles ‘all’

                                 4
incoming and outgoing mail” and Warden Kelsey “oversees all

functions and operations of the jail.”     ECF No. 1 at 22.

“Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of

respondeat superior.”   Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009).   “A defendant in a civil rights action ‘must have

personal involvement in the alleged wrongs to be liable,’ and

‘cannot be held responsible for a constitutional violation which

he or she neither participated in nor approved.’”     Baraka v.

McGreevey, 481 F.3d 187, 210 (3d Cir. 2007) (quoting Sutton v.

Rasheed, 323 F.3d 236, 249 (3d Cir. 2003); C.H. ex rel. Z.H. v.

Oliva, 226 F.3d 198, 201 (3d Cir. 2000)).

     Plaintiff has made no specific factual allegations against

Ms. Gant and only mentions Warden Kelsey once.     Plaintiff

alleges he spoke with Warden Kelsey at the tier representative

meeting in January 2019 at the start of Plaintiff’s mail

problems.   ECF No. 1 at 23.   This single instance is

insufficient to plausibly infer that Warden Kelsey participated

in or approved of the interference with Plaintiff’s mail.      See

Diaz v. Palakovich, 448 F. App’x 211, 215 (3d Cir. 2011).      The

Court shall dismiss these two defendants without prejudice.

     Both prisoners and their correspondents have a First

Amendment right to send and receive mail.     See Thornburgh v.

Abbott, 490 U.S. 401, 407 (1989).     However, “simply because

                                  5
prison inmates retain certain constitutional rights does not

mean that these rights are not subject to restrictions and

limitations.”      Bell v. Wolfish, 441 U.S. 520, 545 (1979).    The

Constitution permits prisons to restrict prisoners’ right to

send and receive mail for legitimate penological interests.

Turner v. Safley, 482 U.S. 78, 89 (1987).      “[E]ven when an

institutional restriction infringes a specific constitutional

guarantee, such as the First Amendment, the practice must be

evaluated in the light of the central objective of prison

administration, safeguarding institutional security.”      Bell, 441

U.S. at 547.

      Construing the complaint liberally and giving Plaintiff the

benefit of all reasonable inferences, Plaintiff has stated a

claim for interference with his incoming, non-legal mail,

retaliation, and failure to intervene.      The Court will permit

the interference with mail and retaliation claims to proceed

against Ms. Denson, as well as the failure to intervene claim

against Lt. Zimmerman.

IV.   CONCLUSION

      For the reasons stated above, the Court will permit the

complaint to procced in part.      The claims against Warden Kelsey

and Ms. Gaunt will be dismissed without prejudice.      The

interference with mail and retaliation claims may proceed



                                    6
against Ms. Denson, and the failure to intervene claim against

may proceed against Lt. Zimmerman.

     An appropriate order follows.



Dated: __April 30, 2021              ___s/ Noel L. Hillman _____
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                7
